UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4263


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER UMBURGER, a/k/a Christopher Umberger,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:00-cr-00204-1)


Submitted:   October 21, 2011             Decided:   October 27, 2011


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy N. Giatras, THE GIATRAS LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant.    R. Booth Goodwin II, United States
Attorney, Miller Bushong, Assistant United States Attorney,
Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher          Umburger         appeals      the     district       court’s

order     revoking     his    supervised         release         and    sentencing      him    to

twenty-four months’ imprisonment.                         Umburger contends that the

evidence      was     insufficient         to       support       the    district       court’s

determination that he violated the conditions of his supervised

release      and     that     his        sentence         was    plainly        unreasonable.

Furthermore, he claims that he did not receive the effective

assistance of counsel during his revocation hearing.                              We affirm.

              First, Umburger claims the evidence presented at his

revocation      hearing      was     insufficient           to    support       the    district

court’s determination that he violated the conditions of his

supervised release.               To revoke supervised release, a district

court need only find a violation of a condition of the release

by    a   preponderance      of     the    evidence.             18    U.S.C.    § 3583(e)(3)

(2006).      We review a district court’s decision to revoke for

abuse of discretion.              See United States v. Copley, 978 F.2d 829,

831   (4th    Cir.    1992).         Because        Umburger       admitted      two    alleged

violations and did not contest the third, the district court

clearly      acted    within       its    discretion        in    finding       the    evidence

sufficient to revoke supervised release.

              Umburger       is    incorrect         in    his        contention      that    the

district      court    was        required      to    find       that     he    was    actually

convicted of the crime charged as the third violation before

                                                2
finding him to be in violation of the relevant condition of his

supervised     release.             See     U.S.       Sentencing            Guidelines        Manual

§ 7B1.1, p.s., cmt. n.1; United States v. Jolibois, 294 F.3d
1110, 1114 (9th Cir. 2002).                       Similarly, we find no merit in

Umburger’s    assertion          that      his    admissions,               without    more,     were

insufficient           to     support       the        district             court’s        findings.

Accordingly, we conclude that the district court did not err in

revoking Umburger’s supervised release.

             Umburger          next       argues        that       his        twenty-four-month

sentence    was     plainly         unreasonable         because            the    district     court

failed to properly determine the maximum sentence and advisory

policy     statement          range,      neglected         to    make        an     adequate     and

individualized         determination         regarding           the        relevant    18     U.S.C.

§ 3553(a)    (2006)          factors,      and        declined     to        order     an    updated

presentence report.

             This       court       will    affirm          a     sentence           imposed    upon

revocation        of        supervised      release          if        it     is     not     plainly

unreasonable.          United States v. Thompson, 595 F.3d 544, 546 (4th

Cir.     2010).         The     first       step       in       this        review     requires     a

determination of whether the sentence is unreasonable.                                         United

States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006).                                            “This

initial     inquiry         takes     a    more       deferential            appellate       posture

concerning issues of fact and the exercise of discretion than

reasonableness          review       for    [G]uidelines               sentences.”             United

                                                  3
States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal

quotation marks omitted).             Only if the sentence is procedurally

or substantively unreasonable does the inquiry proceed to the

second step of the analysis to determine whether the sentence is

plainly unreasonable.       Crudup, 461 F.3d at 438-39.

           A      supervised          release      revocation      sentence          is

procedurally     reasonable      if    the    district   court    considered        the

advisory policy statement range based upon Chapter Seven of the

Sentencing Guidelines and the 18 U.S.C. § 3553(a) (2006) factors

relevant   to    supervised      release        revocation.       See     18   U.S.C.

§ 3583(e) (2006); Crudup, 461 F.3d at 438-40.                      A sentence is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

imposed, up to the statutory maximum.                 Crudup, 461 F.3d at 440.

“A court need not be as detailed or specific when imposing a

revocation      sentence    as   it     must     be   when     imposing    a    post-

conviction sentence, but it still must provide a statement of

reasons for the sentence imposed.”                 Thompson, 595 F.3d at 547

(internal quotation marks omitted).

           Because Umburger did not request a sentence outside

the   policy    statement    range,      we     review   his   challenge       to   the

adequacy of the explanation of his sentence for plain error.

Thompson, 595 F.3d at 546; United States v. Lynn, 592 F.3d 572,



                                          4
580 (4th Cir. 2010) (finding error not preserved where defendant

failed to seek sentence outside Guidelines range).

               Our review of the record indicates that the district

court did not err in determining Umburger’s sentence.                          First, it

properly   calculated         his     advisory    range      and   maximum     sentence.

Additionally, it considered the remarks of both Umburger and his

attorney concerning Umburger’s medical needs, his personal and

family history, the nature of and reasons for his violations,

the    varieties      of     confinement       available,      and    other       relevant

§ 3553(a) factors.           See 18 U.S.C. § 3583(e).              Moreover, there is

no indication that the district court’s decision to not update

Umburger’s      presentence         report    caused    it    to     neglect      relevant

information when considering his sentence.

               With    respect        to     substantive      reasonableness,          the

district court imposed a sentence at the statutory maximum and

within    Umburger’s         policy    statement       range.        Furthermore,       it

offered a sufficient basis for the sentence, noting, among other

considerations, the protection of the public and the deterrence

of future criminal conduct.                See Thompson, 595 F.3d at 547 (“We

may be hard-pressed to find any explanation for within-range,

revocation sentences insufficient given the amount of deference

we    afford    district      courts       when   imposing      these      sentences.”).

Therefore,      we    find    that    Umburger’s       sentence      was    not    plainly

unreasonable.

                                              5
             Lastly, we find that Umburger’s claim of ineffective

assistance    of    counsel    is   not   suitable       for   review     on    direct

appeal.      Claims of ineffective assistance of counsel generally

are    not    cognizable       on   direct      appeal     unless        the    record

conclusively       establishes      counsel’s       “objectively     unreasonable

performance” and resulting prejudice.                United States v. Benton,

523 F.3d 424, 435 (4th Cir. 2008).              Instead, such claims should

be raised in a motion brought pursuant to 28 U.S.C.A. § 2255

(West Supp. 2011) in order to promote sufficient development of

the record.        United States v. Baptiste, 596 F.3d 214, 216 n.1

(4th   Cir.    2010).       Because    the     record     before    us     fails    to

conclusively       establish     Umburger’s      allegations       regarding       his

counsel’s actions and performance, we decline to consider his

ineffective assistance claim in this direct appeal.

             Accordingly,      we   affirm    the   revocation      of    Umburger’s

supervised release as well as his sentence.                    We deny Umburger’s

motion to file a supplemental brief.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                          6